Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the FINAL office action on the merits. Claims 1-9 and 11-13 are currently pending.

Response to Amendment
The amendment filed November 04, 2021 has been entered. Applicant’s amendments to the Claims have overcome the 112(b) rejection previously set forth in the Non-Final Office Action mailed August 05, 2021. 
Claims 1-9 and 11-13 are maintained in rejection despite Applicant’s arguments/amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-8 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bochud et al. (US 2017/0174231 A1), in view of Desneux (EP 1787613 B1, provided by examiner with translation).
Regarding claim 1, Bochud teaches (Fig. 1-1A and 2-5): A method for controlling the height of a floor (22) of a car (10) of a vehicle relative to a platform (Claim 1), the car (10) comprising a body (12) comprising the floor (22), at least one bogie (14) and at least one secondary suspension (16) 
Bochud teaches determining the first distance (distance between the sensor and the platform) based on time delays and/or phase shifts between emitted ultrasonic pulses and their respective reflections such as in ultrasonic ranging systems (para. 0025), but does not explicitly teach using the distance measured between the distance sensor and the platform to calculate the difference between the height of the platform and the height of the floor.
However, Desneux (EP 1787613 B1, provided by examiner with translation) teaches (Fig. 1 and 3): In operation 80, the sensor 42 measures distance c (distance between sensor and platform, Fig. 1) and transmits it to unit 40. In operation 82, when unit 40 receives the distance c, said unit calculates distance h (distance between two planes, integral with the floor and the platform respectively, Desneux, para. 0009, lines 4-6) with the help of the following relation: h = c *cosa (Desneux, para. 0047).

Regarding claim 2, Bochud and Desneux teach the elements of claim 1, as stated above. Bochud further teaches (Fig. 3): during the adjusting, the floor (22) is moved substantially perpendicular to the platform (30).
Regarding claim 3, Bochud and Desneux teach the elements of claim 1, as stated above. Bochud further teaches (Fig. 4): after the adjusting, the entire floor (22) has a height substantially equal to the height of the platform (30).
Regarding claim 4, Bochud and Desneux teach the elements of claim 3, as stated above. Bochud further teaches (Fig. 4): after the adjusting, the floor (22) extends in approximately the same plane as the platform (30).
Regarding claim 5, Bochud and Desneux teach the elements of claim 1, as stated above. Bochud further teaches (Fig. 3): the distance sensor (32) is positioned to be above the platform (30) in an elevation direction of the platform irrespective of the height of the secondary suspension (16).
Regarding claim 6, Bochud and Desneux teach the elements of claim 5, as stated above. Bochud further teaches: the distance sensor is a laser, ultrasound or optical sensor (claim 1).
Regarding claim 7, Bochud and Desneux teach the elements of claim 1, as stated above. Bochud further teaches (Fig. 4): the adjustment of the height of the secondary suspension (16) is calculated so that the height of the floor (22) is substantially equal to the height of the platform (30) (Abstract, lines 9- 13).
Regarding claim 8, Bochud and Desneux teach the elements of claim 1, as stated above. Bochud further teaches (Fig. 5): the vehicle comprises a processor (18) activating an actuating device (17) ofa device (15) for controlling the height of the secondary suspension during the actuating step (Bochud, para. 0019, lines 7-13).
Bochud does not explicitly teach a processor able to calculate the difference between the height of the platform and the height of the floor from the measured distance.
However, Desneux teaches (Fig. 1 and 3): In operation 80, the sensor 42 measures distance c (distance between sensor and platform, Fig. 1) and transmits it to a control unit 40. In operation 82, when unit 40 receives the distance c, said unit calculates distance h (distance between two planes, integral with the floor and the platform respectively, Desneux, para. 0009, lines 4-6) with the help of the following relation: h = c *cosa (Desneux, para. 0047).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Bochud to allow the processor to use the distance measured between the distance sensor and the platform to calculate the difference between the height of the platform and the height of the floor, as taught by Desneux, in order to more accurately determine the distance between the distance between the vehicle floor and the platform when the sensor is located at a distance away from the vehicle floor and the platform.
Regarding claim 12, Bochud and Desneux teach the elements of claim 1, as stated above. Bochud further teaches that in the steps for additional modification, calculation of the additional modification and additional adjustment are carried out when the distance sensor capable of measuring the distance between said sensor and the platform is incapable of measuring said distance (Bochud, para. 0029 and 0034).
Regarding claim 13, Bochud and Desneux teach the elements of claim 1, as stated above. Bochud further teaches (Fig. 3-4): the steps for measuring the distance between the distance .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bochud et al. (US 2017/0174231 A1), in view of Desneux (EP 1787613 B1, provided by examiner with translation) and Barber et al. (US 3,765,692 A).
Regarding claim 9, Bochud and Desneux teach the elements of claim 8, as stated above. Bochud does not explicitly teach that the secondary suspension comprises at least one cushion and in that the device for controlling the height of the secondary suspension comprises at least one solenoid valve connected to the actuating device able to be activated by the processor, the solenoid valve being able to introduce fluid into the cushion and/or to expel fluid from the cushion.
However, Barber et al. (US 3,765,692 A) teaches (Fig. 1-2): a secondary suspension comprising at least one cushion (15, 16) and in that the device for controlling the height of the secondary suspension (Fig. 2) comprises at least one solenoid valve (60-63) connected to the actuating device able to be activated by the processor (Barber, col. 4, line 62 —col. 5, line 2), the solenoid valve (60-63) being able to introduce fluid into the cushion and/or to expel fluid from the cushion (Barber, col. 5, lines 27-32).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Bochud to use a secondary suspension with cushions for controlling the height of the vehicle and at least one solenoid valve activated by a processor to introduce or expel fluid from the cushion, as taught by Barber, in order to utilize a fluid actuating device controlled by .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bochud et al. (US 2017/0174231 A1), in view of Desneux (EP 1787613 B1, provided by examiner with translation) and Dausoa (US 2018/0001914 A1).
Regarding claim 11, Bochud and Desneux teach the elements of claim 1, as stated above. Bochud does not explicitly teach that the additional measurement is done by a sensor for measuring the height of the secondary suspension or by a sensor for measuring the variation of the height of the secondary suspension or by a load sensor of the body.
However, Dausoa teaches (Fig. 1): the secondary suspension comprises at least one pneumatic cushion and a load sensor able to apply the step for measuring the load, the load sensor being able to measure the pressure of each pneumatic cushion of the secondary suspension (Dausoa, para. 0016).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Bochud to perform the additional measurement using a load sensor, as taught by Dausoa, in order to measure the load exerted by the body on the bogie (Dausoa, para. 0062).

Response to Arguments
Applicant's arguments filed November 04, 2021 have been fully considered but they are not persuasive. 
The applicant argues that the distances measured by the sensors of Bochud et al. (US 2017/0174231 A1) do not enable to calculate the difference between the height of the platform and the height of the floor (Remarks, page 5). The applicant explains that this is because the sensors in Bochud 
The examiner agrees with the applicant in that the sensors of Bochud are oriented horizontally, and does not measure a distance with a vertical component. However, the examiner responds that Bochud was not used to teach calculating the difference between the height of the platform and the height of the floor. Rather, the secondary reference Desneux (EP 1787613 B1, provided by examiner with translation) was used to modify Bochud’s sensor to teach the limitation of using a distance measured between the platform and the sensor to calculate the difference in height of the platform and the floor. 
Further, although Bochud’s sensor does not measure a distance in the vertical component, this limitation was not claimed in the set of claims presented. This limitation is also taught by Desneux, which teaches (Fig. 1 and 3): a sensor (42) that measures a distance (c) between the sensor and the platform, the distance (c) having a vertical component (Fig. 1). 

The applicant argues that in rejecting previous claim 10, the examiner cites paragraph [0029] of Bochud, but “Bochud does not describe an additional adjustment as a result of an additional modification” (Remarks, pages 6-7). The applicant states that “Bochud only describes that, if the platform is below the sensor 32, the floor is lowered; and if the platform is above the sensor 38, the floor is raised,” and “only one adjustment of the height of the floor is done: either one or the other”.  
The examiner responds that Bochud teaches a second safety ultrasonic sensor 38 at a vertical position different from the vertical position of the first ultrasonic sensor (para. 0008). The second ultrasonic sensor can be interpreted as “an additional sensor capable of performing at least one additional measurement being different from the measurement of the distance between the distance sensor and the platform” (Bochud, para. 0029; claim 8), and the “adjusting is further based on the . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617